Citation Nr: 0310157	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  96-47 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, and, if so, whether service connection 
is warranted for this condition.

2.  Entitlement to service connection for left ear hearing 
loss on both a direct basis and as secondary to a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kathy Jackson


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from August 1944 to September 
1945.

This matter was last before the Board of Veterans' Appeals 
(Board) in February 2001, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In July 1998, the Board issued a decision denying these 
claims.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In June 1999, VA's 
Office of General Counsel filed a Motion for Remand and to 
Stay Further Proceedings.  An August 1999 Order of the Court 
granted the motion.  Thereafter, in February 2001, the Board 
remanded the claims to the RO for compliance with the then-
recently enacted  Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  

Subsequent to the return of these matters, recent decisions 
by the U.S. Court of Appeals for Veterans Claims were issued, 
mandating that VA ensure strict compliance with the 
provisions of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993); (Holding that when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.).  

The Board has carefully reviewed the evidence of record in 
light of the VCAA and the Court's decisions.  Having done so, 
the Board finds that because the claim pertaining to service 
connection for a psychiatric disorder will be granted, no 
further notice to the appellant or development is necessary 
under the VCAA or other applicable law.  However, the claim 
for left ear hearing loss must be remanded.

The Board notes that the veteran has been scheduled for 
hearings before the Board on numerous occasions, but he has 
consistently cancelled his hearing requests.  Most recently, 
in January 2003, he withdrew his request for a 
videoconference hearing before the Board.


FINDINGS OF FACT
   
1.  By decision dated in May 1981, the RO denied service 
connection for a nervous disorder.  The appellant was 
notified of that decision and of his appellate rights, but he 
did not appeal.

2.  The evidence added to the record since May 1981, when 
viewed in the context of the entire record, is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.

3.  An anxiety disorder was incurred during active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim for service connection for an anxiety disorder is 
reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

2.  A grant of service connection for an anxiety disorder is 
appropriate.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R.
 §§ 3.159, 3.303, 3.304 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with applicable law.  See The 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

Because the appellant's claim pertaining to service 
connection for an anxiety disorder is being granted, any 
consideration of further development under the VCAA would not 
avail the appellant as to this claim.  


The Merits of the Claim

Reopening of the claim of service connection for a 
psychiatric disorder:

As a preliminary matter, the Board must clarify its scope of 
review with regard to the procedural and factual evidence in 
this matter.  The record indicates that this matter has to 
date been analyzed as involving review of a June 1996 rating 
decision which denied the appellant's attempt to reopen a 
claim which had been denied in January 1981 and not appealed.  
Following the June 1996 rating decision, the appellant filed 
a notice of disagreement which was received in October 1996.

However, upon this review, the Board observes that by rating 
decision dated in April 1990, reopening of the claim was 
denied.  Through his then-representative, the appellant filed 
a notice of disagreement in March 1990.  Following the 
issuance of a Statement of the Case in June 1990, the 
appellant filed a Statement in Support of Claim later that 
month in which he stated that he desired to reopen his claim 
relative to a psychoneurosis condition.  The case was not 
thereafter forwarded to the Board, or further development 
undertaken, on the basis that the appeal had been perfected.

The Board therefore finds that following receipt of the 
Statement of the Case in June 1990, the appellant's filing of 
the June 1990 Statement in Support of Claim satisfied the 
statutory and regulatory requirements of a Substantive 
Appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  Whether a document 
constitutes an appeal is to be construed liberally, and the 
statement from the veteran clearly evidenced his belief that 
he was entitled to service connection for a psychiatric 
disorder.  This matter has therefore been in continuous 
appellate status since the filing of the appellant's March 
1990 Notice of Disagreement, and the 1981 rating decision 
denying this claim was the last, final decision.

As to the reopening of the claim, applicable law provides 
that RO decisions which are unappealed become final.  38 
U.S.C.A. 7105; 38 C.F.R. 20.1103.  Once a decision becomes 
final, new and material evidence is required to reopen the 
claim which was denied.  38 U.S.C.A. 5108 provides that "[I]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

VA must determine whether the claimant has presented new and 
material evidence under 38 C.F.R. 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. 5108.  By 
"new and material evidence" is meant "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  In Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998), it was noted that such evidence could 
be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2002).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim. See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

Having carefully examined all of the evidence of record in 
light of the applicable law, the Board is of the opinion that 
new and material evidence has been submitted to warrant 
reopening of the claim.  Further, upon review of the reopened 
claim, the Board is of the opinion that a state of relative 
balance has been reached between that evidence which supports 
the claim and that which is against the claim.  In these 
circumstances, the benefit of the doubt will be accorded to 
the appellant, and the appeal will be granted.  

Evidence of record at the time of the May 1981 rating 
decision included the appellant's service medical records.  
They show that beginning in March 1945, the appellant began a 
series of treatments for a psychoneurosis and an atypical 
anxiety neurosis.  He was hospitalized in April 1945.  A 
report of medical survey generated to ascertain the 
appellant's fitness for duty found that although he was noted 
to have shown improvement, he remained "emotionally unstable 
and insecure."  The medical survey found that the appellant 
was unsuitable for further military service and recommended 
that he be discharged.  

The appellant underwent a VA neuropsychiatric examination in 
April 1981.  In part, he was diagnosed as having a chronic 
generalized anxiety disorder which was mild to moderate in 
severity.  However, the appellant's claim was denied in May 
1981 on the basis that he was treated during service for a 
personality disorder, that he had not demonstrated continuity 
of treatment since service, and that the post-service 
condition was not shown to be related to service.

The appellant sought to reopen his claim by application 
received in April 1989.  In due course of the development of 
the claim, he underwent a VA psychiatric examination in March 
1991.  The appellant's military and post-service history was 
detailed by the examiner, who reported that he had the 
appellant's VA claims folder.  See Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-
340 (1995) [Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder].

The examiner noted the appellant's in-service diagnosis of an 
anxiety disorder, and reported that the appellant had 
"continued to be anxious at least intermittently and perhaps 
more frequently since his discharge."  

VA medical records were also thereafter obtained reflecting 
that the appellant continued to be treated for anxiety 
neurosis symptoms.  In November 2001, the appellant's 
diagnosis of an anxiety disorder was confirmed.

Under 38 C.F.R. § 3.303(b), a disorder may be service 
connected if the evidence of record reveals that the veteran 
currently has a disorder that was chronic in service or, if 
not chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b).  It is critical to note that under this provision, 
it is continuity of symptoms, and not necessarily treatment 
that is to be scrutinized.  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  Further, evidence that relates the 
current disorder to service must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Given this background, the VA medical examination of March 
1991 is clearly new and material evidence.  It indicates that 
the appellant has had continuous symptoms of anxiety since 
his discharge from active service.  Accordingly, the claim is 
reopened.  The Board notes in this regard that the 1981 
denial was apparently  premised upon the then-prevailing view 
in the law that the concept of "continuity" of a disorder 
pertained to treatment, and not symptoms.  However, 
subsequently issued caselaw, which is now applicable, makes 
clear that it is continuity of symptoms, and not necessarily 
treatment, which is required.  See Savage, supra.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Having reopened the claim, the Board first observes that 
there is some evidence of record that the appellant may have 
had symptoms of nervousness prior to his entrance onto active 
duty in August 1944.  In fact, documents generated at the 
time of his discharge concluded that his condition had 
preexisted service.  The Board must therefore determine if 
the appellant was presumed to have been in sound condition at 
the time he entered service, and if so, whether clear and 
unmistakable evidence is obtained that rebuts such a 
presumption.

Applicable law provides in part that a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service and 
that only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b).  Under 38 C.F.R. § 3.304(b), "noted" 
expressly means "only such conditions that as are recorded 
in examination reports." See Crowe v. Brown, 7 Vet. App. 
238, 245 (1994).

No pre-existing symptoms of nervousness were noted, within 
the meaning of the law, at the time he entered service, and 
the appellant was only noted to have had the "usual 
childhood diseases" upon his August 1944 enlistment.  The 
appellant is  therefore presumed to have been in sound 
physical condition. 

The Board now turns to examination of the medical evidence of 
record to ascertain whether clear and unmistakable evidence 
exists that rebuts the presumption of soundness.  See 38 
U.S.C.A. § 1111.  In making this determination, the Board 
must consider "all medically accepted evidence bearing on 
whether the [appellant] was suffering from the [disorder] . . 
. in question prior to induction and should give weight to 
particular evidence based on accepted medical standards and 
medical knowledge regarding the known characteristics" of 
particular disorders, as directed in 38 C.F.R. § 3.304(b)(2).  
See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).

In Harris, it was observed that the provisions of 38 C.F.R. § 
3.304(b)(2) were found to be consistent with the provisions 
of 38 U.S.C.A § 1111, which in turn said "nothing about the 
kind of evidence that can be used to rebut the presumption.  
All that the statute requires is that the evidence, whatever 
it may be, must lead, clearly and unmistakably, to the 
conclusion that the injury or disease existed" prior to 
service.  Harris, 203 F. 3d at 1349.  All of the evidence 
must be considered.  See 38 U.S.C.A. § 7104(a).

In various accounts of record, the appellant is noted to have 
reported that he had bouts of nervousness prior to service.  
In particular, the report of medical survey dated in May 1945 
noted the appellant's report that he had "always talked in 
his sleep, been a nail biter, and has felt faint at the sight 
of blood or an accident."  Although the medical survey 
report found that the appellant's disorder was not incurred 
in the line of duty, other approximately contemporaneous 
medical evidence, including a March 1945 report from a 
physician of the U.S. Public Health Service, indicated that 
the appellant's psychoneurosis was an "incident of 
service."

The Board is of the opinion the clear and unmistakable 
evidence does not exist to rebut the presumption of 
soundness.  Other than the appellant's mere periodic mention 
of symptoms of unspecified severity and frequency, there is 
no account of any pre-existing patterns of nervousness or 
their etiology.  Moreover, there is no evidence that the 
appellant was ever diagnosed prior to service with any 
nervous disorder.  He completed approximately seven months of 
service before exhibiting nervous symptoms.  There are 
medical statements in service concluding the condition was 
incurred coincident with active duty, as well as medical 
statements concluding otherwise.  In these circumstances, it 
cannot be said that the evidence is clear and unmistakable, 
which is a high standard.



Thus, the evidence indicates that (1) the appellant was in 
sound mental condition upon his enlistment; (2) he was 
diagnosed as having a nervous disorder while in service, and 
(3) he has had continuous symptoms of nervousness since his 
discharge.  In fact, examining his service medical records, 
he was hospitalized on more than one occasion for his 
symptoms.  After the initial month-long period of 
hospitalization, he was released to duty for only 
approximately two weeks before being hospitalized again.  He 
was then evacuated to the United States where he apparently 
remained hospitalized for a significant period of time.  The 
current VA records show continued treatment for anxiety.

As indicated above, part of the reason this claim was 
initially denied was the RO's conclusion that the veteran had 
a personality disorder during service.  However, of relevance 
to this question is a July 20, 1945, medical record which 
indicates that although the veteran has some features of a 
neurotic pattern and a personality disorder, the admitting 
diagnosis of psychoneurosis and anxiety was confirmed and 
retained since the veteran's anxiety symptoms were the major 
factor in his disability.  An anxiety disorder is not a 
personality disorder.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Accordingly, the benefit of the doubt rule 
will be applied, and the appeal will be granted.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).   




ORDER

New and material evidence having been presented, the claim of 
service connection for an anxiety disorder is reopened.

Service connection for an anxiety disorder is granted, 
subject to the statutes and regulations governing the payment 
of monetary awards.


REMAND

The appellant argues that he sustained hearing loss in his 
left ear as a result of active military service.  During a 
June 1996 hearing, the appellant testified in substance that 
he had been informed by physicians that his hearing loss was 
caused by his psychiatric disorder.

Because the appellant's psychiatric disorder has now been 
granted service connection, the appellant's testimony 
suggests the potential applicability secondary service 
connection.  See 38 C.F.R. § 3.310(a)(Providing in substance 
that secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury.").  Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 
183, 187 (1993).

Accordingly, the appellant's claim of service connection for 
left ear hearing loss is REMANDED for the following:

1.  The RO will advise the appellant and 
through his representative of what 
evidence would substantiate his claim in 
accordance with the provisions of the 
VCAA.  Contemporaneous with this 
advisement, the RO should ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
disorder at issue that is not evidenced 
by the current record.  In particular, 
the RO should request that the appellant 
identify the physicians who informed him 
that his hearing loss was the result of 
his psychiatric disorder, and the RO 
should request treatment records from 
these physicians.  The appellant should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  Thereafter, the RO should take such 
additional development action as it deems 
proper with respect to the claim, 
including if appropriate the conduct of a 
VA medical examination.  Following such 
development, the RO should review and 
readjudicate the claim of service 
connection for left ear hearing loss, 
under both direct and secondary service 
connection theories of entitlement.  See 
Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir 2000); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (Holding that 
claims of service connection must be 
considered for all potential theories of 
entitlement).  If any such action does 
not resolve the claim, the RO shall issue 
the appellant a Supplemental Statement of 
the Case.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board observes that although VA 
attempted to provide the appellant an examination on this 
claim in 2002, the appellant stated he would not attend the 
examination due to unspecified health concerns.  The 
appellant's mere refusal is not sufficient compliance with 
the appellant's corresponding duty with VA to cooperate in 
the development of the claim, and the Board therefore advises 
the appellant that under the VCAA, a claimant for VA benefits 
has the responsibility to present and support the claim.  38 
U.S.C. §  5107(a).  While the VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim.  If a claimant wishes assistance, 
he cannot passively wait for it in circumstances where he 
should have information that is essential in obtaining the 
putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 
406 (1991).    

The Board takes this opportunity to advise the appellant that 
the conduct of the efforts as directed in this remand, as 
well as any other development directed by the RO, is 
necessary for a comprehensive and correct adjudication of his 
claims.  38 C.F.R. § 3.655(b).  The appellant's cooperation 
in the RO's efforts is both critical and appreciated.  
However, the appellant is further advised that his failure to 
report for any scheduled examinations without good cause may 
result in the claim being considered on the evidence now of 
record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


